IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Ryan William Lieberman                        :
                                              :
              v.                              :       No. 1047 C.D. 2021
                                              :       Submitted: March 11, 2022
Commonwealth of Pennsylvania,                 :
Department of Transportation,                 :
Bureau of Driver Licensing,                   :
                         Appellant            :

BEFORE:      HONORABLE RENÉE COHN JUBELIRER, President Judge
             HONORABLE ELLEN CEISLER, Judge
             HONORABLE STACY WALLACE, Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE WALLACE                                      FILED: April 29, 2022


      The Commonwealth of Pennsylvania, Department of Transportation, Bureau
of Driver Licensing (DOT) appeals the September 10, 2021 order of the Court of
Common Pleas of Northampton County (the trial court), which sustained Ryan
William Lieberman’s (Lieberman) driver’s license suspension appeal, thereby
prohibiting DOT from enforcing a five-year suspension of Lieberman’s operating
privilege following his third conviction for a driving under the influence (DUI)
offense. On appeal, DOT argues that the trial court erred as a matter of law by failing
to apply this Court’s bright-line rule that a delay between a DUI conviction and a
notice of license suspension is not an extraordinary delay unless it exceeds the period
of the license suspension plus 10 days. For the reasons that follow, we affirm the
trial court.
                                 I.     Background
       DOT suspended Lieberman’s Pennsylvania driver’s license for 30 days on
March 25, 2015, following his acceptance into the accelerated rehabilitative
disposition program for a first offense DUI. Reproduced Record (R.R.) at 54a, 59a.
DOT suspended Lieberman’s Pennsylvania driver’s license for the second time on
January 31, 2018, following Liberman’s conviction for a second DUI offense on
December 13, 2017. R.R. at 48a. This suspension was for 18 months. Id.
       Lieberman received his sentence for his third DUI offense on December 21,
2017. R.R. at 72a. He did not receive a separate notice of suspension from DOT
after this DUI conviction, and he testified in this matter that he was not aware at the
time of his guilty plea that he would be considered a habitual offender and be
subjected to a five-year driver’s license suspension. R.R. at 33a-34a.
       On February 11, 2021, the clerk of the trial court electronically transmitted a
notice to DOT that Lieberman had completed treatment. R.R. at 52a. On February
20, 2021, DOT mailed Lieberman a letter indicating he was eligible to have his
driver’s license restored. R.R. at 77a-78a. Lieberman paid the restoration fee and
complied with the requirements of the restoration letter, including paying over
$250.00 to have an ignition interlock device installed in his vehicle. R.R. at 25a-26a.
DOT restored Lieberman’s driver’s license in late March 2021. R.R. at 25a.
       The clerk of the trial court did not electronically submit notification of
Lieberman’s third DUI conviction to DOT until June 1, 2021 – almost three and half
years after the date of the conviction. R.R. at 46a. The clerk of the trial court is
statutorily required to make this report within 10 days of the conviction. See 75



                                          2
Pa.C.S. § 6323. After receiving the delayed notification, DOT mailed Lieberman a
notice of suspension on June 9, 2021. R.R. at 19a. This notice informed Lieberman
that he was considered a habitual offender and was subject to a five-year driver’s
license revocation, beginning on July 14, 2021. R.R. at 41a.
      Lieberman timely appealed the notice of suspension to the trial court, which
conducted an evidentiary appeal hearing. At that hearing, Lieberman stated that he
no longer drinks alcohol and has not had any contact with law enforcement, been
arrested, or had any Vehicle Code1 violations since his last DUI conviction in
December 2017. R.R. at 32a-33a. Lieberman also stated that on June 7, 2021, his
employer, knowing that he had his driver’s license restored, offered him a promotion
to a position that would require him to be able to drive to his employer’s various
locations. R.R. at 29a, 31a, 32a. Relying on his driver’s license, Lieberman accepted
the promotion, which raised his compensation from approximately $36,000.00 per
year to $59,000.00 per year. R.R. at 31a-32a.
      After hearing evidence and considering the parties’ arguments, the trial court
found that DOT’s delay in imposing Lieberman’s driver’s license suspension was
an extraordinary delay that violated Lieberman’s due process rights. R.R. at 97a.
Accordingly, the trial court sustained Lieberman’s appeal. R.R. at 81a.
                                    II.   Discussion
      On appeal, DOT asserts that this Court previously established a bright-line
rule that an extraordinary delay in imposing an operating privilege suspension only
exists if the delay exceeds the length of the suspension plus 10 days. Appellant’s
Br. at 4. DOT further asserts that the trial court erred as a matter of law for not
applying that bright-line rule in this matter. Id.


      1
          75 Pa.C.S. §§ 101-9805.

                                           3
      “In reviewing a driver’s license suspension case, our standard of review is
limited to determining whether the trial court’s findings of fact were supported by
substantial evidence, whether errors of law had been committed or whether the trial
court’s determination demonstrated a manifest abuse of discretion.” Finnegan v.
Dep’t of Transp., Bureau of Driver Licensing, 844 A.2d 645, 647 n.3 (Pa. Cmwlth.
2004) (citation omitted). “The scope of review is plenary . . . when the matter
involves no disputed facts, and nothing but a question of law is considered.” Id.
      A review of the record reveals that no disputed facts exist in this matter. Due
to his three DUI convictions, Lieberman should have received a five-year driver’s
license suspension as a habitual offender. See 75 Pa.C.S. §1542. Following his
second license suspension, however, DOT restored Lieberman’s driver’s license.
Relying on the restoration of his operating privilege, Lieberman accepted a job that
required him to be able to drive. At nearly the same time, the clerk of the trial court
electronically sent a notification to DOT of Lieberman’s third DUI conviction,
which had occurred almost three and a half years earlier. DOT then sent Lieberman
a notice of driver’s license suspension. The delay between Lieberman’s third DUI
conviction and the notification of driver’s license suspension was not caused by
DOT, nor was it caused by Lieberman.
      The Pennsylvania Supreme Court has extensively analyzed whether DOT may
suspend a person’s driver’s license based upon a DUI conviction when there is a
significant delay between the conviction and the notice of suspension. See Dep’t of
Transp., Bureau of Driver Licensing v. Middaugh, 244 A.3d 426 (Pa. 2021)
(Middaugh II). In Middaugh II, our Supreme Court was reviewing this Court’s
ruling in Middaugh v. Department of Transportation, Bureau of Driver Licensing,
196 A.3d 1073 (Pa. Cmwlth. 2018) (Middaugh I). In Middaugh I, this Court



                                          4
established a bright-line rule that a delay between a DUI conviction and a notice of
driver’s license suspension can only be an extraordinary delay if it exceeds the length
of the suspension plus 10 days. Middaugh I, 196 A.3d at 1083. In reviewing that
determination, our Supreme Court began by noting that the DUI driver’s license
suspension statutes (75 Pa.C.S. §§ 3802, 3804, 6323(1)(i)) are mandatory, and that
they require license suspensions even when “administrative lapses” occur.
Middaugh II, 244 A.3d at 433. The Court noted, however, that “restrictions imposed
by the Constitution can limit whether otherwise-valid legislation may be applied in
specific circumstances.” Id.
      Our Supreme Court then analyzed state and federal due process jurisprudence
and agreed with this Court’s prior line of decisions, including Middaugh I, “to the
extent it suggests that a license suspension which is unreasonably delayed through
no fault of the driver’s can potentially result in a denial of due process.” Id. at 436.
The Court then determined that a driver’s due process rights were not affected by
“whether the delay is chargeable to [DOT] or the clerk of the common pleas court.”
Id. at 437. The Court then noted that in considering a driver’s due process challenge,
a court must engage in a “means-end” analysis to determine if there is a “connection
between a suspension of privileges and the legislative goal of protecting the public.”
Id. To do this, a court must consider any additional violations a driver had during
the course of the delay, the “severity and age of any further violations,” and the
“severity of the predicate offense.” Id. Finally, the Court noted that a driver must
be able to demonstrate that he suffered prejudice from the delay to establish a due
process violation. Id.
      Although the Supreme Court extensively reviewed and affirmed our decision
in Middaugh I, it carefully limited the extent to which it agreed with our analysis.



                                           5
See generally Middaugh II, 244 A.3d 426. Pertinent to this matter, the Supreme
Court did not endorse the bright-line rule we established in Middaugh I that a delay
could only be an extraordinary delay if it exceeded the length of the suspension plus
10 days. Id.       Instead, the Supreme Court engaged in the fact-specific analysis
outlined above to determine if a driver’s constitutional due process rights can restrict
DOT’s statutory right to impose a driver’s license suspension when a significant
delay exists between a DUI conviction and a driver’s license suspension. See
generally Middaugh II, 244 A.3d 426.
      With regard to the specific facts presented in Middaugh II, our Supreme Court
determined:

      [T]he approximately 28-month delay in this case can appropriately be
      viewed as denying Appellee his due process rights. Although this is not
      as long as the delays that have occurred in some [other cases], it seems
      to us objectively unreasonable for a driver to have to wait nearly two
      and a half years for administrative action that is expected to occur
      within approximately two months – and would occur during that
      timeframe where the governmental entities involved are functioning
      competently, as citizens have a right to expect them to do.

      ....

      We therefore agree with the Commonwealth Court majority that a
      suspension at this late date will have lost much of its effectiveness with
      regard to its underlying legislative purposes, result in prejudice which
      can be attributed to the delay, and ultimately deny fundamental fairness.

Id. at 438, 439.
      In this matter, the trial court reviewed the Supreme Court’s decision in
Middaugh II and determined, as we have also determined, that “the Pennsylvania
Supreme Court did not adopt the use of [a] bright-line rule.” R.R. at 96a. The trial




                                           6
court then found that the delay of nearly three and a half years between Lieberman’s
third DUI conviction and the notice of driver’s license suspension was extraordinary,
and that it violated Lieberman’s due process rights. R.R. at 96a-97a.
       Instead of challenging the trial court’s due process determination,2 DOT’s
only assertion on appeal is that the trial court erred as a matter of law by failing to
apply the bright-line rule we established in Middaugh I that an extraordinary delay
can only exist if the delay between a DUI conviction and a notice of driver’s license
suspension exceeds the period of the driver’s license suspension plus 10 days. As
fully outlined above, however, our Supreme Court in Middaugh II did not endorse
the use of this bright-line rule. As prescribed by Middaugh II, the trial court engaged
in a fact-specific due process analysis in this matter. In doing so, the trial court did
not commit an error of law.
                                      III.   Conclusion
       In Middaugh II, the Pennsylvania Supreme Court established a fact-specific
analysis for determining if a driver’s constitutional due process rights can restrict
DOT’s statutory right to impose a driver’s license suspension when a significant
delay exists between a DUI conviction and a notice of driver’s license suspension.
The Supreme Court did not endorse a bright-line rule for determining a length of
delay that does not violate a driver’s due process rights. Accordingly, DOT’s only
contention on appeal – that the trial court erred as a matter of law by not applying


       2
          DOT did not request review of, or address in its brief, whether the delay in this matter
violated Lieberman’s due process rights. Accordingly, DOT has waived any challenges to the trial
court’s determination that the delay violated Lieberman’s due process rights. See Muretic v.
Workers’ Comp. Appeal Bd. (Dep’t of Lab. & Indus.), 934 A.2d 752, 758 (Pa. Cmwlth. 2007)
(citations omitted) (stating that under Pennsylvania Rules of Appellate Procedure 2116(a) and
2119(a), an issue that is not addressed either in the statement of questions involved or argument
section of the appellant’s brief is waived).


                                                7
such a bright-line rule – is without merit. Therefore, we affirm the order of the trial
court.




                                              ______________________________
                                              STACY WALLACE, Judge




                                          8
            IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Ryan William Lieberman                    :
                                          :
             v.                           :      No. 1047 C.D. 2021
                                          :
Commonwealth of Pennsylvania,             :
Department of Transportation,             :
Bureau of Driver Licensing,               :
                         Appellant        :




                                     ORDER


      AND NOW, this 29th day of April 2022, the September 10, 2021 order of the
Court of Common Pleas of Northampton County in this matter is AFFIRMED.




                                       ______________________________
                                       STACY WALLACE, Judge